DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This office action is in response to U.S. Patent Application No.: 16/598,020 filed on 10/10/2019 
with effective filing date 10/10/2019. Claims 1-20 are pending.

Drawings
3.	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because fig. 5 does not contain any detail for the flowchart. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. US 2018/0284237 A1 in Eichenholz et al. US 2018/0284286 A1, 
Per claims 1 & 11, Campbell et al. discloses a method of controlling a vehicle, the method comprising: receiving, by the controller, first return data detected by a first detector of a lidar device as a result of a first laser pulse or chirp (para: 07 & 44, e.g. the lidar system further comprises a receiver configured to detect the pulses of light scattered by remote targets; the receiver can include a first detector to detect the first output beam and a second detector to detect the second output beam; the receiver may send the electrical signal 145 to the controller 150); receiving, by the controller, second return data detected by a second detector of the lidar device as a result of a second laser pulse or chirp (para: 07 & 44, e.g. the lidar system further comprises a receiver configured to detect the pulses of light scattered by remote targets; the receiver can include a first detector to detect the first output beam and a second detector to detect the second output beam; the receiver may send the electrical signal 145 to the controller 150).
Campbell et al. fails to explicitly disclose combining, by the controller, the first return data and the second return data to form a point cloud; and controlling, by the controller, the vehicle based on the point cloud.
Eichenholz et al. however in the same field of endeavor teaches combining, by the controller, the first return data and the second return data to form a point cloud (para: 151 & fig. 18, e.g. the lidar system 850 operates in a two-eye configuration, with a first eye 860A and a second eye 860B. The first eye 860A includes a collimator 862A, a scan mirror 864A, and a receiver 866A, and the second eye 860B includes a collimator 862B, a scan mirror 864B, and a receiver 866B); and controlling, by the controller, the vehicle based on the point cloud (para: 157, e.g. the input beams 922A and 922B then propagate toward different reflective surfaces of the polygon mirror 904.; the input beam 922A only (to avoid clutter), the polygon mirror 904 can direct each input beam toward a respective overlap mirror 930, which then directs the input beam toward a lens 932 and, ultimately, a detector 934. In addition to the two output beams being scanned synchronously with respect to each other, each receiver FOV is also scanned synchronously with its respective light-source FOV).
Therefore, in view of disclosures by Eichenholz et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Campbell et al.  and Eichenholz et al. in order to utilize an autonomous vehicle to allow a driver to safely turn attention away from driving tasks in particular environments by controlling a vehicle to provide adaptive cruise control, automated braking, automated parking, collision avoidance to alerts the driver. 
Per claims 2 & 12, Campbell et al. further discloses the method of claim 1, further comprising: initiating, by a controller onboard the vehicle, the first laser pulse of chirp from the lidar device based on a first power (para: 127, e.g. the lidar system 400 generates the beams 402A-N at different power levels; schematically illustrated in FIG. 6, the beams 402A and 402N, which are closest to the respective vertical edges 410-U and 410-L of the FOR, are transmitted at less power than the beam 402B closer to the centerline of the FOR, and the beam 402B in turn is transmitted at less power than the beam 402C, which is even closer to the centerline of the FOR); initiating, by the controller, the second laser pulse from the lidar device based on a second power (para: 127, e.g. the lidar system 400 generates the beams 402A-N at different power levels; schematically illustrated in FIG. 6, the beams 402A and 402N, which are closest to the respective vertical edges 410-U and 410-L of the FOR, are transmitted at less power than the beam 402B closer to the centerline of the FOR, and the beam 402B in turn is transmitted at less power than the beam 402C, which is even closer to the centerline of the FOR); and wherein the first power is greater than the second power, wherein the first return data is a result of the first laser pulse or chirp, and wherein the second return data is a result of the second laser pulse or chirp (para: 07 & 44, e.g. the lidar system further comprises a receiver configured to detect the pulses of light scattered by remote targets; the receiver can include a first detector to detect the first output beam and a second detector to detect the second output beam; the receiver may send the electrical signal 145 to the controller 150).
Per claims 3 & 13, Eichenholz et al. further teaches the method of claim 1, wherein the combining the first return data and the second return data comprises combining the first return data and the second return data, and determining a distance measurement based on the combining (para: 116, e.g. a lidar system can include one or more processors to determine a distance D to a target. In the implementation illustrated in FIG. 8, the controller 306 may be located in the laser 300 or in the sensor 310, or parts of the controller 150 may be distributed between the laser 300 and the sensor 310).
Per claims 4 & 14, Campbell et al. further discloses the method of claim 1, wherein the first laser pulse or chirp is the same laser pulse or chirp as the second laser pulse or chirp (para: 76, e.g. the frequency difference can be determined by mixing the received light with a portion of the emitted light (e.g., by coupling the two beams onto an APD, or coupling analog electrical signals) and measuring the resulting beat frequency).
Per claims 5 & 15, Eichenholz et al. further teaches the method of claim 1, wherein the first detector of the lidar device and the second detector of the lidar device are adjacent to each other on the lidar device (para: 147 & fig.15).
Per claim 6 & 16, Eichenholz et al. further teaches the method of claim 1, wherein the first detector of the lidar device and the second detector of the lidar device are spaced apart on the lidar device based on a scan rate (para: 147 & fig.15).

Per claims 7 & 17. The method of claim 1, wherein the first detector is configured to have a first sensitivity, wherein the second detector is configured to have a second sensitivity, wherein the first sensitivity is greater than the second sensitivity.
Per claims 8 & 18, Eichenholz et al. further teaches the method of claim 1, wherein the first return data and the second return data are associated with a same object (para: 75, e.g. which may include all or part of an object that is moving or stationary relative to lidar system 100).
Per claims 9 & 19, Eichenholz et al. further teaches the method of claim 1, wherein the first return data includes a first point measurement, and wherein the second return data includes a second point measurement (para: 95).
Per claims 10 & 20, Eichenholz et al. further teaches the method of claim 1, wherein the first return data includes a first waveform, and wherein the second return data includes a second waveform (para: 98, e.g. the scan pattern 240 may include multiple pixels 242, and each pixel 242 may be associated with one or more laser pulses and one or more corresponding distance measurements).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Bao et al. US 11,300,683 B2, e.g. the method is performed by a system disposed or included in a vehicle. The method comprises receiving a first laser signal. The first laser signal has a first wavelength. The method further includes generating a second laser signal based on the first laser signal. The second laser signal has a second wavelength. 
	Zhang et al. US 11,289,873 B2, e.g. the systems and methods can simultaneously control seed laser power and frequency and pump power and frequency to maintain relative constant ratios among each other to maintain a relatively constant excited state ion density of the fiber laser over time

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485